Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 14
My dearest friend.
Ghent 2. July 1814.

I persist in writing to you by every Post, because I flatter myself that it will give you pleasure to hear from me as often as possible—I continue to write you long Letters, because one of the greatest enjoyments I have is that of writing to you, and because I trust that whatever they might be to any one else, I trust they will not be dull to you. In this respect, I judge of your feelings by my own—I cannot be deprived a whole week of a Letter from you, without beginning to feel uneasy—Yet I have now been three full weeks under that privation—Your’s of 27. May. which I received at Gothenburg is the last that has yet come to hand—I am now counting the hours, untill I receive the next.—It is this day one Month since I wrote you from Stockholm, and requested you, as soon as you should hear of the change of our destination, to send your Letters for me, under cover to Messrs: W. and J. Willink at Amsterdam—I hope you received that Letter of mine by the 15th: of June, and in that case, it cannot be many days more before I shall have your answer to it. I now forward my Letters to you, directly by the Post, which goes through Brussels, Wesel and Berlin—But you may continue to address yours for me, under cover to the Willink’s at Amsterdam—For it is doubtful whether I shall remain here long enough to receive directly your answer even to this; and if I should be upon my return, Messrs: Willink’s will know where to address the Letters for me, which they may receive—I hope our Letters will not continue to be so long detained on the Road, as the first were, on both sides—I have always used the wafer which they you recommend, but the strongest seal upon which I rely as the Passport for mine, is their insignificancy. There is no better passport through this World, either for Letters, or their Writers.
I told you in my last Letter that the Emperor Alexander had passed through this City; stopping only to breakfast and change horses—I was therefore disappointed in the wish of being presented to him; but I saw him as he passed on horseback through the Streets.—He was distinguished there only by the extraordinary simplicity of his attire—a plain green Uniform, without any Decoration; and his Suite was so small that of the vast crowds of People assembled to see him there was not one person in a hundred who knew which of the horsemen that went by was the Emperor—I recognized him only by my knowledge of his Countenance, and by his salutations to the Populace in return for their shouts of Vive Alexandre—These were faint, and by few Voices, as he passed along, because there were so few of the People that knew him; but he stopped on one of the Squares of the City, while one of the Prussian Regiments drawn up there passed in review before him; and then the acclamations were universal.—Here, as every where else his affability and condescension were the theme of general admiration—A French Regiment from the Garrison of Hamburg, which happened to be here on their return to France, also passed in Review before them, and he conversed some time with their General, Marmont.—It rained the greatest part of the day, and there was a steady shower during the whole time that he was passing through the City—Notwithstanding which, to gratify the wishes of the People to see him he entered the City in an open Caleche, and after entering, passed through it on horseback—The Emperor Alexander may now be truly called the darling of the human race—Concerning him, and him alone, I have heard but one Voice since I left his Capital; not only in his own dominions; not only here, and in Holland; but even in Sweden; where it was least to be expected that a Russian Sovereign should be a favourite—In France perhaps his popularity is at the highest—Even those who at heart do not thank him for the present he has made them cannot deny his moderation—his humanity—his Magnanimity—Of all the Allies he was the one who had been the most wantonly and cruelly outraged—Of all the Allies he was the only one who took no dishonourable revenge—who advanced no extravagant pretensions—
It is well understood that he alone protected Paris, and all France, from the rapacity of those who had marched with Napoleon, and shared the plunder of Moscow.—He has redeemed his pledge to the World—He has shewn himself as great by his forbearance and Modesty in prosperity as by his firmness in the hour of his own trial.—But the Ethiopians have not changed their hue, nor the Leopards their Spots. They are already wrangling about the Spoils; and we hear People talking as familiarly about the Guerre de Partage, as if it was already commenced.
On the Evening after the Emperor went through here the City was illuminated—There was a Ball at the Hotel de Ville, to which by the politeness of the Comte de Lens, the Mayor, we were invited. Mr Bayard, Mr Clay and myself, with Mr Shaler and Coll: Milligan attended it, and for about two hours had the opportunity of contemplating and admiring the assembled beauty and elegance of Ghent.—The married men among us thought there was less of those attractive qualities than we should have found at an equally numerous assemblage in our own Country—The Coll: had made a fair Acquaintance, and his Gallantry as usual was conspicuous. I have not heard his opinion of the female delicacy and feminine softness of Flanders.
We are still waiting for Mr Gallatin, who left London, the same day that Mr Russell and I left Amsterdam—But instead of coming to Ghent, he went to Paris, where he arrived last Monday. His intention was to stay there untill this day, and we have hopes of seeing him here next Monday—Mr Hughes also, our Secretary continues at Paris, and wishes to stay there long enough to be satisfied with one visit—We have here Captain Angus and Mr Connell, Mr Ecky and Mr Thorndike—Mr Kirwan has been here, but went yesterday to embark at Ostend for England; and thence for America in a Cartel about to sail.—It appears probable that the exchange of Prisoners will be renewed—A General Exchange has already taken place in America—All the Prisoners have been sent back on both sides, and we are to account for the balance, which is against us—The forty-six Officers who were retained as hostages, are excepted, but the British Government have not brought to trial those that were sent to England—On the contrary they have been placed upon the footing of other Prisoners of War.
There are Accounts from America by the way of England, with Boston dates to 22 May—Sir James Yeo had taken the fort, and burnt the Village of Oswego, in the State of New-York—The American New Sloop of War Frolic had been taken by the British Frigate Orpheus—The American New Sloop of War Peacock had taken His Britannic Majesty’s Sloop of War Epervier and carried her into Savannah. The Creek Indians had been totally defeated by General Andrew Jackson of Tennessee, and had sued for Peace—They had lost 1200 Men in the Action—General Hull had been acquitted of Treason; but convicted of Cowardice and all the other charges against him—Sentenced to be shot, but recommended to Mercy, on Account of his age, and revolutionary services. The President confirmed the Sentence of the Court-Martial, and complied with their Recommendation—Hull was pardoned and cashiered.—Sir George Prevost had proposed an Armistice, and was answered it would be accepted on Condition that it should be by Sea as well as by Land—He assured replied that he had no powers to stipulate for the Sea; but referred to Admiral Cochran—The Admiral had appeared off Charleston, and excited great alarm.
My Mother in a Letter to me of 27. Feby: says “My Physician Dr: Holbrook advises me to write to you to procure some of the genuine Riga Balsam, Sovereign in Rheumatic complaints with which I am sorely affected. it comes in small bottles—half a dozen of them would be a grateful present to your Mother.”
Do, my dearest friend enquire of Dr: Galloway about this Riga Balsam; and if such a thing is to be ha get half a dozen bottles, and send them by water to Amsterdam, or to Mr Beasley at London to be forwarded by the first opportunity addressed to my father, at Quincy.
Dont forget my Love to Charles—and believe me ever faithfully yours
A.